UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-2105


LAVERN R. CRUMP,

                Plaintiff - Appellant,

          v.

MONTGOMERY COUNTY BOARD OF EDUCATION; JERRY D. WEAST; CARMEN
L. VAN ZUTPHEN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:12-
cv-03378-PWG)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lavern R. Crump, Appellant Pro Se. Christine M. Collins, Edward
Barry Lattner, COUNTY ATTORNEY’S OFFICE, Rockville, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lavern R. Crump seeks to appeal the district court’s

order   dismissing   her    employment    discrimination   action.    We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on October 25, 2013.       The notice of appeal was filed on October

14, 2014.     Because Crump failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                               DISMISSED




                                    2